Title: From Thomas Jefferson to John Barnes, 11 June 1802 [document added in digital edition]
From: Jefferson, Thomas
To: Barnes, John


      
        June 11. 1802.
      
      Th: Jefferson has been taking a view of his affairs, and sends mr Barnes a statement of them. if it should be possible to get through the month of July without the aid of the bank, by my giving a new note there on the 4th of August for 2000. Doll. we should on that day be almost compleatly relieved, and the reciept of the 4th. of October will take up the note, and leave me entirely out of debt.
            perhaps we may not be able to squeeze down the houshold expences to 600. D 
            
              
                LeMaire’s bills @ 75. D a week would be 
                337.
                50
              
              
                Dougherty’s are per month about 
                70.
                
              
              
                groceries about
                120.
                
              
              
                servant’s wages
                152.
                 
              
              
                
                679.
                50
              
            
            which would in 4. months go 3. or 400. D. beyond my estimate.
          